Citation Nr: 0209279	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a left ear 
disability, to include tinnitus.

2.  Entitlement to service connection for a right ear 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
September 1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

By a November 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear damage.  Notice of that decision was sent to the 
veteran in correspondence also dated in November 2001.  The 
veteran's Notice of Disagreement addressing this issue was 
received in January 2001.  A review of the record, however, 
does not indicate that a Statement of the Case was furnished 
thereafter by the RO.  Where a claimant files a Notice of 
Disagreement and the RO has not issued a SOC, the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board finds that the issue of entitlement to service 
connection for right ear damage is inextricably intertwined 
with the issue of entitlement to service connection for a 
left ear disability.  The fact that the issue of service 
connection for a right ear disability is inextricably 
intertwined with the issue developed for appellate review 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.

Given the uncertainty as to the etiology of the veteran's 
claimed disabilities, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

The Board also notes that the veteran reported acoustic 
trauma during combat at the time of a September 1999 
conference with a decision review officer.  The VA examiner 
should elicit a more detailed account of the alleged combat 
trauma.  Thereafter, the RO should consider the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) in readjudicating the claim 
set forth above.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement 
of the Case, containing all 
applicable laws and regulations, 
with respect to the issue of 
entitlement to service connection 
for right ear damage.  The veteran 
and his representative should be 
provided with copies of the 
Statement of the Case and be 
advised of the time period in which 
to perfect an appeal.

2.  The RO should arrange for the 
veteran to be scheduled for an 
examination in order to obtain 
information as to the etiology and 
date of onset of any hearing loss 
and tinnitus.  The claims folder 
should be made available to the 
examiner prior to the examination, 
and the examiner is asked to 
indicate that he or she has 
reviewed the claims folder.  All 
tests deemed necessary by the 
examiner are to be performed.  The 
examiner should elicit a detailed 
account of the veteran's in-service 
noise exposure, to include the 
alleged combat-related acoustic 
trauma.  The examiner should 
express an opinion as to the date 
of onset and etiology of any 
current hearing loss and/or 
tinnitus of both the left and right 
ear and state whether it is at 
least as likely as not that any 
current hearing loss and/or 
tinnitus was caused or aggravated 
by an in-service disease or injury 
(i.e., noise exposure), as opposed 
to any pre-service or post-service 
noise exposure?  The examiner 
should comment on the significance 
of examinations which found that 
the veteran's hearing was normal, 
as measured by whispered voice 
testing in July 1943 and April of 
1950, 1951, and 1954.

3.  The RO should readjudicate the 
veteran's claims, with 
consideration as to the 
applicability of the provisions of 
38 U.S.C.A. § 1154(b).  If the 
decision with respect to any claim 
remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement 
of the case and be given a 
reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



